U.S. BANCORP FUND SERVICES, LLC 615 E. Michigan Street Milwaukee, WI53202 February 3, 2012 Via Edgar Transmission U.S. Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re:Concorde Funds, Inc. (the “Corporation”) File Nos.: 033-17423 and 811-05339 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, and pursuant to the Investment Company Act of 1940, as amended, and the regulations thereunder, the Corporation on behalf of its series, the Concorde Value Fund, hereby certifies that the forms of Prospectus and Statement of Additional Information that would have been filed under Rule 497(b) or (c) would not have differed from the forms of Prospectus and Statement of Additional Information contained in the most recent amendment to the Corporation’s Registration Statement (i.e. Post-Effective Amendment No. 30 to the Corporation’s Registration Statement on Form N-1A).Post-Effective Amendment No. 30 was filed electronically via EDGAR on January 27, 2012. If you have any questions or require further information, do not hesitate to contact the undersigned at (414)765-5366. Sincerely, /s/ Edward Paz Edward Paz, Esq. For U.S. Bancorp Fund Services, LLC
